DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodson (US 5,299,424).
Regarding claim 5, Woodson discloses a water temperature adjustment apparatus for an aquarium (refer to Figs. 1-2), for adjusting a temperature of water contained in the aquarium, the water temperature adjustment apparatus comprising:
a main body (10) detachably mounted to the aquarium; 
a heat exchange adjuster (16) provided at a lower portion of the main body (refer to Fig. 2, wherein the heat exchange adjuster includes a portion that is located at a lower portion of the body and being submerged in the water) and sunk in the water (20) to adjust direct heat exchange with the water; 
a smart sensor unit (refer to temperature sensing element 32 immersed in water 20) configured to measure the temperature of the water (20);  
a control unit (refer to Fig. 2 and 5, including control knob 46 and circuitry 38) configured to control the heat exchange adjuster (16) to adjust the temperature of the water based on the temperature of the water measured by the smart sensor unity (by closing power switch 56 as can be seen from Fig. 5); and
a heat dissipater (24) provided at an upper portion of the heat exchange adjuster (refer to Fig. 2 below, wherein heat dissipater 24 includes a portion provided at the upper portion of the heat exchange adjuster by means of a thermoelectric element 42, which is part of the heat exchange adjuster) to cool heat generated from the heat exchange adjuster (refer to col. 2, lines 25-31); 
wherein the heat exchange adjuster (16) includes:
a thermoelectric element (42) configured to be heated or cooled; and
a heat exchange member (refer to the plurality of fins 18) configured to transfer a heating state or a cooling state of the thermoelectric element (42) to the water while being in close contact with one end surface of the thermoelectric clement (refer to Fig. 2), 
wherein the heat exchange adjuster (16) and the heat dissipater (24) are arranged side by side in the vertical direction to each other (refer to Fig. 2, wherein each of the adjuster and dissipater are vertically located to each other).


    PNG
    media_image1.png
    359
    630
    media_image1.png
    Greyscale


Regarding claim 13, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses wherein the heat exchange adjuster maintains the temperature of the water at a constant temperature (refer to col. 2, lines 51-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Marks (US 2009/0229533). 
Regarding claim 6, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses wherein the control unit (refer to Fig. 2, including control knob 46 and circuitry 38) is provided at an upper portion of the main body, but fails to explicitly disclose that the control unit is attachable to or detachable from the main body.
However, Marks teaches a home aquarium (refer to Fig. 2), wherein a control unit (refer to power center 27) is attachable to or detachable from a main body (from elongated portion 26 of the body).
One having ordinary skill in the art of refrigeration would recognize that by providing the control unit being attachable to or detachable from the main body, it will facilitate the replacement or repairment of the control unit if needed.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the control unit is attachable to or detachable from the main body, in order to facilitate the replacement or repairment of the control unit if needed.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Matsubara (WO 2019/176463, refer to US 11,274,217 for reference numbers). 
Regarding claim 8, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses the heat exchange member, but fails to explicitly disclose wherein the heat exchange member is obtained by forming an anti-oxidation film on a material having high thermal conductivity.
However, Matsubara teaches that it is known in the art of thermoelectric elements, to apply aluminum phosphate dissolved or dispersed in a coating liquid to thermoelectric materials, in order to prevent oxidation of elements included in the base material (refer to col. 2, lines 47-50).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the heat exchange member is obtained by forming an anti-oxidation film on a material having high thermal conductivity in view of the teachings by Matsubara, in order to prevent oxidation of elements included in the heat exchange member.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Hwang (US 10,312,180).
Regarding claim 9, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses wherein the control unit includes: a cooling fan (30) configured to discharge heat of the thermoelectric element (42) transferred through the heat dissipater (24), and a display unit (54), but fails to explicitly disclose a controller configured to determine abnormality of the cooling fan, a storage configured to store a predetermined fan speed range of the cooling fan, and the display unit configured to indicate that the cooling fan is abnormal, wherein the controller controls the display unit to perform informing when a fan speed of the cooling fan is beyond the predetermined fan speed range of the cooling fan.
However, Hwang teaches that it is known in the art of refrigeration, to provide a water-cooling thermal dissipation system including a controller (144) configured to determine abnormality of a cooling fan (refer to col. 4, lines 23-27, wherein the controller senses the fan speed and outputs a fan speed abnormal signal to a microprocessor), a storage configured to store a predetermined fan speed range of the cooling fan (refer to microprocessor 142, wherein said abnormality means that the actual fan speed in not within the range of normal speed), and a display unit (26) configured to indicate that the cooling fan is abnormal (refer to col. 4, lines 29-33, wherein a computing module 22 makes the display unit 26 show alarm information to indicate that the fan is not rotating under the normal speed when it receives the fan speed abnormal signal), wherein the controller controls the display unit (by means of computing module 22 and microprocessor 142) to perform informing when a fan speed is beyond the predetermined fan speed range of the cooling fan (not within the range as explained above), in order to allow a user to easily understand operation status of the thermal dissipating device, and thus enabling real time elimination of possible damage (refer to col. 3, lines 13-17).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson by providing a controller configured to determine abnormality of the cooling fan, a storage configured to store a predetermined fan speed range of the cooling fan, and the display unit configured to indicate that the cooling fan is abnormal, wherein the controller controls the display unit to perform informing when a fan speed of the cooling fan is beyond the predetermined fan speed range of the cooling fan in view of the teachings by Hwang, in order to allow a user to easily understand operation status of the heat exchange adjuster, and thus enabling real time elimination of possible damage.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Yang (KR 102022372 B1).
Regarding claim 10, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses the smart sensor unit, but fails to explicitly disclose wherein the smart sensor unit includes a plurality of temperature sensors.
However, Yang teaches that it is known in the art of refrigeration, to provide a temperature control device including a plurality of temperature control sensors (refer to par. 1, wherein a temperature information is obtained from each of the plurality of temperature sensors connected to the inside of a storage tank), in order to help maintain the inside of the storage tank at constant temperature (refer to par. 2).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the smart sensor unit includes a plurality of temperature sensors in view of the teachings of Yang, in order to help maintain the inside of the aquarium at constant temperature.

Regarding claim 11, Woodson as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson as modified discloses wherein the control unit includes a controller (38) and a display unit (54), but fails to explicitly disclose a storage configured to store a predetermined temperature difference range of the smart sensor unit; the controller configured to determine abnormality of the smart sensor unit; and the display unit configured to indicate that the smart sensor unit is abnormal, and wherein the controller compares differences between water temperatures measured by the temperature sensors and controls the display unit to perform informing when the temperature differences are beyond a predetermined temperature difference range of the smart sensor unit.
However, Yang teaches that it is known in the art of refrigeration, to provide a temperature control device including a control unit having a storage configured to store a predetermined temperature difference range (refer to par. 15, wherein after acquiring temperature information from each of the plurality of temperatures, a controller CON compares the obtained temperature information with each other and compares the difference value and the preset value, and the difference value is connected to the control unit CON, therefore, the control unit necessarily including storage); a controller (CON) configured to determine abnormality of a smart sensor unit (refer to par. 15, wherein the controller CON compares the obtained temperature information with each other and compares the difference value and the preset value, and an error is displayed when the value is greater than or equal to the set value, therefore, said error is being considered as the determined abnormality); and a display unit (D) configured to indicate that the smart sensor unit is abnormal (refer to par. 35, wherein a third step S130 displays the error, which may be displayed by the display unit), and wherein the controller CON compares differences between temperatures measured by the temperature sensors and controls the display unit to perform informing when the temperature differences are beyond the predetermined temperature difference range of the smart sensor unit (refer to par. 15, as explained above), in order to help maintain the inside of the storage tank at constant temperature (refer to par. 2).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Woodson by providing a storage configured to store a predetermined temperature difference range of the smart sensor unit; the controller configured to determine abnormality of the smart sensor unit; and the display unit configured to indicate that the smart sensor unit is abnormal, and wherein the controller compares differences between water temperatures measured by the temperature sensors and controls the display unit to perform informing when the temperature differences are beyond a predetermined temperature difference range of the smart sensor unit in view of the teachings of Yang, in order to help maintain the inside of the aquarium at constant temperature.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 5,299,424) in view of Takano (JP 2016-137115 A).
Regarding claims 10 and 12, Woodson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Woodson discloses the smart sensor unit, but fails to explicitly disclose wherein the smart sensor unit includes a plurality of temperature sensors, wherein the control unit controls the heat exchange adjuster based on an average of temperatures of the water measured by the temperature sensors.
However, Takano teaches that it is known in the art of refrigeration, to provide a smart sensor unit including a plurality of temperature sensors wherein a heat exchange adjuster is controlled based on an average of temperatures measured by the temperature sensors (refer to par. 17, lines 3-7 and par. 62, lines 1-3, wherein the smart sensor unit is configured to have a plurality of temperature sensors and a control unit controls the temperature provided by a thermoelectric heat exchange adjuster based on the temperatures measured by the plurality of temperature sensors, preferably, the average value of the temperatures detected by the sensors is calculated; the temperature of the thermoelectric heat exchange adjuster can be controlled based on the above).
One having ordinary skill in the art of refrigeration would recognize that by providing a plurality of sensors and to control the heat exchange adjuster based on an average of temperatures, it will provide more accurate control and therefore increasing the efficiency of the heat exchange adjuster.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Woodson such that the smart sensor unit includes a plurality of temperature sensors, wherein the control unit controls the heat exchange adjuster based on an average of temperatures of the water measured by the temperature sensors, in order to increase the efficiency of the heat exchange adjuster in view of the teachings by Takano along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Response to Arguments
Applicant's arguments filed on 08/19/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 6-8 (A) of the remarks that the reference of Woodson does not disclose the technical feature of the heat exchange adjuster, which is positioned at a lower portion of the main body and includes the thermoelectric element sunk in the water. This argument has been considered but is not persuasive.
Claim 5 as currently presented states “…a heat exchange adjuster provided at a lower portion of the main body and sunk in the water to adjust direct heat exchange with the water…” and “…wherein the heat exchange adjuster includes: a thermoelectric element configured to be heated or cooled …”. Specifically, there is no requirement that the thermoelectric element is sunk in the water. In turn, Woodson discloses the heat exchange adjuster (16) provided at a lower portion of the main body (refer to Fig. 2, wherein the heat exchange adjuster includes fins 18 located at a lower portion of the main body 10) and said portion including fins 18 is sunk in the water to adjust direct heat exchange with the water. Further, Woodson discloses the heat exchange adjuster including a thermoelectric element 42 as can be seen from Fig. 2, configured to be heated or cooled acting in accordance with the Peltier effect, such that heat energy can be supplied to or absorbed from the water and the ambient air (refer to col. 2, lines 32-40). Therefore, Woodson discloses the limitations of “…a heat exchange adjuster provided at a lower portion of the main body and sunk in the water to adjust direct heat exchange with the water…” and “…wherein the heat exchange adjuster includes: a thermoelectric element configured to be heated or cooled …” as currently presented in claim 5.

Applicant argues on pages 8-10 (B) of the remarks that the reference of Woodson does not disclose the technical feature of the heat exchange adjuster and the heat dissipater arranged vertically to each other by heat pipes; in the present invention, the heat exchange adjuster and the heat dissipater are arranged in a vertical direction to each other, thereby maintaining the heat dissipation direction upwards against the water surface. This argument has been considered but is not persuasive.
Claim 5 as currently presented states “…wherein the heat exchange adjuster and the heat dissipater are arranged side by side in the vertical direction to each other.” Specifically, there is no requirement that the adjuster and the dissipater are arranged vertically to each other by heat pipes, or that this vertical arrangement maintains the heat dissipation direction upwards against the water surface. In turn, Woodson discloses the heat exchange adjuster (16 including fins 18) and the heat dissipater (24 including fins 26) being arranged side by side in the vertical direction to each other as can be seen from Fig. 2. Therefore, Woodson discloses the limitation of “…wherein the heat exchange adjuster and the heat dissipater are arranged side by side in the vertical direction to each other.” as currently presented in claim 5. 
Therefore, for at least the reasons disclosed above, claims 5-6 and 8-13 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763